Order entered June 19, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-15-00646-CV

                          ADT SECURITY SERVICES, INC., Appellant

                                              V.

                      VAN PETERSON FINE JEWELERS, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-12111

                                          ORDER
       On June 3, 2015, we denied the unopposed motion of nonresident attorney Charles C.

Eblen for pro hac vice admission without prejudice to filing a motion accompanied by a motion

of the resident practicing Texas attorney with whom he shall be associated. On June 8, 2015, the

Court received the motion of resident counsel in support of Mr. Eblen’s unopposed motion for

pro hac vice admission.

       Accordingly, we VACATE our order dated June 3, 2015. We now GRANT the June 2,

2015 unopposed motion for pro hac vice admission of nonresident attorney Charles C. Eblen.

We DIRECT the Clerk of this Court to add Charles C. Eblen as counsel pro hac vice.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE